Title: From George Washington to Thomas Parker, 16 November 1799
From: Washington, George
To: Parker, Thomas



Sir,
Mount Vernon 16th Novr 1799

By Colo. Lear, I am informed that you have a journey to the Western Country in contemplation.
In consequence, and on the presumption that you will accomplish your intention, I take the liberty of requesting (if you go by the way of Pittsburgh, especially) that you would do me the favour

of making the following enquiries, & reporting the result on your return.
First, what is the supposed value (by the Acre) of three tracts of Land which I hold on the Ohio River (East side) between the mouths of the two Kanhawas; the uppermost of wch containing 2314 acres, is the first large bottom below the little Kanhawa, running upwards of five miles on the River; the second, containing 2448 acres is about Sixteen or eighteen miles lower down the River; and is bounded more than three miles by the River; the 3d tract measuring 4395 acres, is still lower down (four or 5 miles, opposite to the Great Bend in the Ohio) and all of them said to be of the first quality. What I mean by the value thereof is, what they probably would sell for, one third of the purchase money paid down—and the other two thirds in annual Instalments, with Interest.
Let me further request the favour of you to make precisely the same enquiry with respect to three tracts of Land which I hold in the Northwestern Territory on the Little Miami River; one within about a mile of the Ohio River, containing 839 acres; another about Seven miles up the former of 977 acres; and the third about 10 miles up the same, measuring 1235 acres.
I pray you to enquire whether the lands on the other side the Ohio are taxed, & under what predicament mine are; and if any of the tracts hereinmentioned (on either side of the River) have settlers on them; what kind; and what sort of Improvements with the number of them.
If you should pass by the Great Kanhawa—let me repeat my request with respect to my lands thereon also—I wish you a pleasant tour, & safe return, being with esteem Sir—Your Most Obedt & very Humble Servt

Go: Washington

